EXHIBIT 10.18

2015 SENIOR Management Bonus Plan

A. CASH BONUS PLAN

All Imperva, Inc. (the “Company”) executive officers will be eligible to
participate in the Cash Bonus Plan.

The cash bonus payable to executive officers will be calculated quarterly. At
the end of each fiscal quarter, the quarterly revenues target, as provided in
the Company’s annual operating plan, will be compared to the Company’s actual
quarterly performance. The amount of the bonus payable with respect to each
quarter is the Quarterly Revenues Bonus, as defined below.

The “Quarterly Revenues Bonus” is equal to the Quarterly Bonus Amount specified
in the table below (at the end of this section), multiplied by the Quarterly
Revenues Bonus Percentage, determined as follows:

 

Quarterly Revenues
Bonus Percentage

  

Percentage Achievement Relative to Quarterly Revenue Target (in
accordance with the Company’s internal operating plan)

112.5%

  

> 105%

110%

  

>104% and < 105%

107.5%

  

> 103% and < 104%

105%

  

> 102% and < 103%

102.5%

  

> 101% and < 102%

100%

  

> 100% and < 101%

97.5%

  

> 99% and < 100%

95%

  

> 98% and < 99%

92.5%

  

> 97% and < 98%

90%

  

> 96% and < 97%

87.5%

  

> 95% and < 96%

85%

  

> 94% and < 95%

82.5%

  

> 93% and < 94%

80%

  

> 92% and < 93%

77.5%

  

> 91% and < 92%

75%

  

> 90% and < 91%

70%

  

> 89% and < 90%

65%

  

> 88% and < 89%

60%

  

> 87% and < 88%

55%

  

> 86% and < 87%

50%

  

> 85% and < 86%

0%

  

< 85%

It is anticipated that each Quarterly Revenues Bonus, if any, will be paid to
executive officers promptly following the determination of actual quarterly
performance relative to the quarterly revenues target for such quarter, provided
that the Compensation Committee has not determined to reduce such bonus,
including such a determination in the event that the Company does not
substantially meet its margin or operating expense targets (as provided in the
Company’s annual operating plan) in such quarter taking into account the actual
revenue level.

 

Executive Officer

   Quarterly Bonus Amount

President and Chief Executive Officer

   $93,750

Chief Financial Officer

   $40,425

Chief Product Officer

   $25,000

Chief Revenue Officer

   $68,750

Chief Technology Officer

   NIS47,812.50

SVP, Services and Support

   $24,750

SVP and General Counsel

   $30,000

SVP, Engineering

   NIS46,193



--------------------------------------------------------------------------------

B. EQUITY BONUS PLAN

Company executive officers will be eligible to participate in an equity pool of
shares of common stock (in the form of options and / or restricted stock units).
The size of the equity pool will be determined by the Compensation Committee in
connection with the fiscal year-end review, based on the number of executive
officers participating, the cumulative achievement of quarterly revenue targets
within the fiscal year and other factors. The Compensation Committee will
determine the maximum number of shares to be allocated to the Company’s Chief
Executive Officer and then the Compensation Committee, with input from the
Company’s Chief Executive Officer, will determine the allocation of the
remainder of the shares among the rest of the executive team. Such options and /
or restricted stock units will vest according to standard vesting terms as
determined by the Compensation Committee.